DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  line 5 repeats the phrase “of the cylindrical portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-10, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 2016/0184529) in view of Iidaka et al (US 5,847,580).
Regarding claim 1, Okihara discloses a syringe comprising a barrel body 12 including a portion 13 that is hollow and configured to be filled with a drug solution M (fig. 3; page 2, para. 0035), and a cylindrical portion 22 that protrudes in a distal direction from a distal end of the body portion and includes an opening at a distal end of the cylindrical portion, the cylindrical portion defining a flow path that connects an inside of the body portion and the opening (page 2, para. 0036; fig. 3), 
a cap 32 including a cap body that is attached to the cylindrical portion (fig. 3), the cap body being made of an elastic material (page 3, para. 0040), the cylindrical portion includes a female luer section 23 having an inner diameter reduced in a proximal direction from the opening and configured to be engageable with a male luer section of another medical device, and a proximal end section that connects the female luer section and the body portion (page 2, para. 0036; figs. 2, 3), 
the cap body includes a base 38 located closer to the distal end than the opening in a state where the cap body is attached to the cylindrical portion (figs. 2, 3), and an insertion portion 36 that protrudes from the base in a proximal direction and configured to be inserted into the cylindrical portion (figs. 2, 3), and
the insertion portion of the cap body includes a first sealing section provided at a distal end of the insertion portion (see annotated fig. 4 below).

    PNG
    media_image1.png
    655
    974
    media_image1.png
    Greyscale

Claim 1 further calls for the first sealing section to have an outer diameter greater than a diameter of the opening in a natural state where the cap body is not attached to the cylindrical portion, and a second sealing section provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical body in the natural state, and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface constituting the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end section of the cylindrical portion.  Okihara teaches the cap sealing the cylindrical portion, and having the first sealing section as discussed above, but fails to teach the second sealing section and that the first and second sealing sections have an outer diameter larger than the inner diameter of the cylindrical portion such that the sealing sections are compressed inwardly by the inner peripheral surface of the cylindrical section.
Iidaka teaches a cap body having a base and an insertion portion for forming a seal with a cylindrical portion of a container (fig. 1).  Iidaka is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor – forming a removable fluid-tight seal at the open end of a container.  Iidaka further teaches that the insertion portion has a first sealing section (uppermost annular protrusion 22 in fig. 3) having an outer diameter greater than a diameter of the opening of the cylindrical portion in a natural state (col. 2, lines 32-39), and a second sealing section (bottommost annular protrusion 22 in fig. 3) provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical portion in the natural state (col. 2, lines 32-39), and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inwardly by and inner peripheral surface of the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end of the cylindrical portion (col. 2, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert portion of Okihara to include the first sealing section having a diameter greater than an inner diameter of the cylindrical portion such that a seal is formed by compressing the sealing section as taught by Iidaka so that the sealing portion forms a secure and reliable liquid-tight seal with the cylindrical portion.  Additionally, it would have been obvious to modify the insert portion of Okihara to include a second sealing portion as taught by Iidaka, the second sealing portion having a diameter larger than the inner diameter of the cylindrical portion such that the sealing portion forms a liquid-tight seal by being compressed against the inner surface of the cylindrical portion as taught by Iidaka to provide additional sealing forces to prevent leaking of liquid from within the container.
Regarding claim 6, Iidaka further teaches that the cap body includes an intermediate section between the first sealing section and the second sealing section (fig. 2: the wall portion between annular protrusions 22), the intermediate section having an outer diameter smaller than the inner diameter of the cylindrical portion (fig. 6: the wall of the cap body is spaced from the inner wall of the cylindrical portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap body of Okihara to include an intermediate portion as taught by Iidaka to provide a good fluid-tight seal, while reducing the frictional forces required by the user to remove the cap body from the cylindrical portion.
Regarding claim 7, Iidaka further teaches a third sealing portion (fig. 2: middle annular protrusion 22) located between the intermediate section and the second sealing section, the third sealing section having an outer diameter greater than an inner diameter of the cylindrical portion in the natural state, and the third sealing section configured to seal the flow path in a liquid-tight manner by being compressed radially inward by the inner peripheral surface of the cylindrical portion (col. 2, lines 32-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap body of Okihara to include a third sealing section as taught by Iidaka to assist in providing a secure liquid-tight seal with the cylindrical section.
Regarding claim 8, Okihara discloses that the cap further comprises a cylindrical cover member 34, the cover member being made of a material harder than the cap body (page 3, para. 0045) and having an engagement portion to be engaged with the base of the cap body (fig. 3), and the cover member is configured to be attachable to the cap body so as to cover at least a part of an outer peripheral surface of the base due to an engagement between the engagement portion and the base (fig. 3).
Regarding claim 9, Okihara discloses that the outer cover member comprises a cylindrical first cover portion, the first cover portion having the engagement portion and covering the outer peripheral surface of the base, and a second cover portion that extends in a proximal direction from the first cover portion and that covers an outer peripheral surface of the cylindrical portion (see fig. 3, a portion of which is annotated below).

    PNG
    media_image2.png
    362
    799
    media_image2.png
    Greyscale


Regarding claim 10, Okihara discloses that the second cover portion has a female screw thread section 44 on an inner peripheral surface, and the cylindrical portion has a screw portion that is screwed to the female screw section on the outer peripheral surface (fig. 4; page 3, para. 0045).

Regarding claim 14, Okihara discloses a prefilled syringe (page 2, para. 0035, last sentence) comprising a syringe 10, the syringe comprising a barrel body 12 including a portion 13 that is hollow and configured to be filled with a drug solution M (fig. 3; page 2, para. 0035), and a cylindrical portion 22 that protrudes in a distal direction from a distal end of the body portion and includes an opening at a distal end of the cylindrical portion, the cylindrical portion defining a flow path that connects an inside of the body portion and the opening (page 2, para. 0036; fig. 3), 
a cap 32 including a cap body that is attached to the cylindrical portion (fig. 3), the cap body being made of an elastic material (page 3, para. 0040), the cylindrical portion includes a female luer section 23 having an inner diameter reduced in a proximal direction from the opening and configured to be engageable with a male luer section of another medical device, and a proximal end section that connects the female luer section and the body portion (page 2, para. 0036; figs. 2, 3), 
the cap body includes a base 38 located closer to the distal end than the opening in a state where the cap body is attached to the cylindrical portion (figs. 2, 3), and an insertion portion 36 that protrudes from the base in a proximal direction and configured to be inserted into the cylindrical portion (figs. 2, 3), and
the insertion portion of the cap body includes a first sealing section provided at a distal end of the insertion portion (see annotated fig. 4 below),
a drug solution M filled in the body portion (page 2, para. 0035), and
a gasket 16 that is slidable in an axial direction within the body portion in a liquid-tight manner (page 2, para. 0035; fig. 1).

    PNG
    media_image1.png
    655
    974
    media_image1.png
    Greyscale

Claim 14 further calls for the first sealing section to have an outer diameter greater than a diameter of the opening in a natural state where the cap body is not attached to the cylindrical portion, and a second sealing section provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical body in the natural state, and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface constituting the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end section of the cylindrical portion.  Okihara teaches the cap sealing the cylindrical portion, and having the first sealing section as discussed above, but fails to teach the second sealing section and that the first and second sealing sections have an outer diameter larger than the inner diameter of the cylindrical portion such that the sealing sections are compressed inwardly by the inner peripheral surface of the cylindrical section.
Iidaka teaches a cap body having a base and an insertion portion for forming a seal with a cylindrical portion of a container (fig. 1).  Iidaka is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor – forming a removable fluid-tight seal at the open end of a container.  Iidaka further teaches that the insertion portion has a first sealing section (uppermost annular protrusion 22 in fig. 3) having an outer diameter greater than a diameter of the opening of the cylindrical portion in a natural state (col. 2, lines 32-39), and a second sealing section (bottommost annular protrusion 22 in fig. 3) provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical portion in the natural state (col. 2, lines 32-39), and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inwardly by and inner peripheral surface of the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end of the cylindrical portion (col. 2, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert portion of Okihara to include the first sealing section having a diameter greater than an inner diameter of the cylindrical portion such that a seal is formed by compressing the sealing section as taught by Iidaka so that the sealing portion forms a secure and reliable liquid-tight seal with the cylindrical portion.  Additionally, it would have been obvious to modify the insert portion of Okihara to include a second sealing portion as taught by Iidaka, the second sealing portion having a diameter larger than the inner diameter of the cylindrical portion such that the sealing portion forms a liquid-tight seal by being compressed against the inner surface of the cylindrical portion as taught by Iidaka to provide additional sealing forces to prevent leaking of liquid from within the container.
Regarding claim 15, Okihara discloses that the drug solution filled in the body portion is a freeze-dried drug solution (page 5, para. 0060).
Regarding claim 16, Okihara discloses another medical device 80 configured to be filled with another drug solution L, the other medical device having a female screw section and a male luer section (fig. 8B; page 6, para. 0072), wherein a male screw section n an outer peripheral surface of the cylindrical portion of the syringe is configured to be threaded into the female screw section of the other medical device and the male luer section of the other medical device is configured to be engaged with the female luer section of the cylindrical portion of the syringe (fig. 8B).

Regarding claim 17, Okihara discloses a syringe comprising a barrel body 12 including a portion 13 that is hollow and configured to be filled with a drug solution M (fig. 3; page 2, para. 0035), and a cylindrical portion 22 that protrudes in a distal direction from a distal end of the body portion and includes an opening at a distal end of the cylindrical portion, the cylindrical portion defining a flow path that connects an inside of the body portion and the opening (page 2, para. 0036; fig. 3), 
a cap 32 including a cap body that is attached to the cylindrical portion (fig. 3), the cap body being made of an elastic material (page 3, para. 0040), the cylindrical portion includes a female luer section 23 having an inner diameter reduced in a proximal direction from the opening and configured to be engageable with a male luer section of another medical device, and a proximal end section that connects the female luer section and the body portion (page 2, para. 0036; figs. 2, 3), 
the cap body includes a base 38 located closer to the distal end than the opening in a state where the cap body is attached to the cylindrical portion (figs. 2, 3), and an insertion portion 36 that protrudes from the base in a proximal direction and configured to be inserted into the cylindrical portion (figs. 2, 3),
the insertion portion of the cap body includes a first sealing section provided at a distal end of the insertion portion (see annotated fig. 4 below), and
a cylindrical cover member 34, the cover member being made of a material harder than the cap body (page 3, para. 0045) and having an engagement portion to be engaged with the base of the cap body (fig. 3), and the cover member is configured to be attachable to the cap body so as to cover at least a part of an outer peripheral surface of the base due to an engagement between the engagement portion and the base (fig. 3).


    PNG
    media_image1.png
    655
    974
    media_image1.png
    Greyscale

Claim 17 further calls for the first sealing section to have an outer diameter greater than a diameter of the opening in a natural state where the cap body is not attached to the cylindrical portion, and a second sealing section provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical body in the natural state, and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface constituting the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end section of the cylindrical portion.  Okihara teaches the cap sealing the cylindrical portion, and having the first sealing section as discussed above, but fails to teach the second sealing section and that the first and second sealing sections have an outer diameter larger than the inner diameter of the cylindrical portion such that the sealing sections are compressed inwardly by the inner peripheral surface of the cylindrical section.
Iidaka teaches a cap body having a base and an insertion portion for forming a seal with a cylindrical portion of a container (fig. 1).  Iidaka is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor – forming a removable fluid-tight seal at the open end of a container.  Iidaka further teaches that the insertion portion has a first sealing section (uppermost annular protrusion 22 in fig. 3) having an outer diameter greater than a diameter of the opening of the cylindrical portion in a natural state (col. 2, lines 32-39), and a second sealing section (bottommost annular protrusion 22 in fig. 3) provided at a proximal end of the insertion portion and having an outer diameter greater than an inner diameter of the proximal end section of the cylindrical portion in the natural state (col. 2, lines 32-39), and when the cap body is attached to the cylindrical portion, the first sealing section seals a distal end section of the flow path in a liquid-tight manner by being compressed radially inwardly by and inner peripheral surface of the opening of the cylindrical portion, and the second sealing section seals a proximal end section of the flow path in a liquid-tight manner by being compressed radially inward by an inner peripheral surface of the proximal end of the cylindrical portion (col. 2, lines 33-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert portion of Okihara to include the first sealing section having a diameter greater than an inner diameter of the cylindrical portion such that a seal is formed by compressing the sealing section as taught by Iidaka so that the sealing portion forms a secure and reliable liquid-tight seal with the cylindrical portion.  Additionally, it would have been obvious to modify the insert portion of Okihara to include a second sealing portion as taught by Iidaka, the second sealing portion having a diameter larger than the inner diameter of the cylindrical portion such that the sealing portion forms a liquid-tight seal by being compressed against the inner surface of the cylindrical portion as taught by Iidaka to provide additional sealing forces to prevent leaking of liquid from within the container.
Regarding claim 18, Okihara discloses that the outer cover member comprises a cylindrical first cover portion, the first cover portion having the engagement portion and covering the outer peripheral surface of the base, and a second cover portion that extends in a proximal direction from the first cover portion and that covers an outer peripheral surface of the cylindrical portion (see fig. 3, a portion of which is annotated below).

    PNG
    media_image2.png
    362
    799
    media_image2.png
    Greyscale

Regarding claim 19, Okihara discloses that the second cover portion has a female screw thread section 44 on an inner peripheral surface, and the cylindrical portion has a screw portion that is screwed to the female screw section on the outer peripheral surface (fig. 4; page 3, para. 0045).
Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Iidaka as applied to claim 1 above, and further in view of Grabenkort  (US 5,807,345).
Claim 2 calls for the cap body to have a proximal-end protruding portion protruding in the proximal direction from the insertion portion, and when the cap body is attached to the cylindrical portion, the proximal-end protruding portion is disposed within a distal end section of the body portion (note: “the body portion” refers to the barrel body including a body portion that is hollow as recited in claim 1).  Okihara discloses the insertion portion extending proximally in the cylindrical portion, but fails to disclose a protruding portion extending into the distal end section of the body portion of the barrel.  Grabenkort teaches a syringe having a barrel and a cylindrical portion, and a cap including an insertion portion for forming a liquid-tight seal with the cylindrical portion, and further including a protruding portion that extends into the distal end of the body portion of the barrel (fig. 2), this feature ensures that the drug contained within the barrel cannot occlude the cylindrical portion out (col. 4, lines 40-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion portion of Okihara to include a protruding portion that extends into the distal end of the barrel body as taught by Grabenkort to ensure that the drug stored within the container does not occlude the cylindrical portion of the syringe.
Regarding claim 3, Grabenkort further discloses that the proximal protruding portion protrudes toward a proximal end in a tapered manner (fig. 2: the rounded end is tapered because it includes a continuously reducing diameter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 2 because a tapered proximal end portion allows for easy guiding of the insertion portion into the close-fitting passageway of the cylindrical portion.
Allowable Subject Matter
Claims 4, 5, 11-13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Okihara teaches the proximal end of the cylindrical portion including an annular protruding section, the inner peripheral surface of the proximal end section protruding inward  (fig. 4), but fails to disclose the section protruding inward compresses the second sealing section, and the cap body including an expanded portion on a proximal end of the second sealing section, the expanded portion having an outer diameter greater than an outer diameter of the second sealing section, a distal end of the expanded portion being engageable with a proximal end of the annular protruding section.  These features are not suggested by the prior art of record, in combination with the feature so the invention, substantially as claimed.
Regarding claim 5, the prior art fails to teach or fairly suggest the proximal end section of the cylindrical portion having an annular recess, the inner peripheral surface of the proximal end section being recessed outwardly, the second sealing section having an outer diameter greater than an inner diameter of the annular recess, the insertion portion having a reduced portion at a distal end of the second sealing section, the reduced portion having an outer diameter smaller than an outer diameter of the second sealing section such that the second sealing portion is configured to be compressed radially inward by the annular recess, and the distal end of the second sealing section is engageable with a distal end of the annular recess, in combination with the features of the invention, substantially as claimed.
Regarding claim 11, the prior art fails to teach or fairly suggest the distal end cover member as claimed, the cap body is configured to be displaceable along an axial direction of the cover member within the cover member from a first position wherein eh base is located within the cylindrical main body to a second position where at least a part of the base protrudes into the receiving space from the opening of the cylindrical main body, in combination with the features of the invention, substantially as claimed.
Claims 12 and 13 are allowable at least at least based on their dependence from claim 11.
Regarding claim 20, the prior art fails to teach or fairly suggest the distal end cover member as claimed, the cap body is configured to be displaceable along an axial direction of the cover member within the cover member from a first position wherein eh base is located within the cylindrical main body to a second position where at least a part of the base protrudes into the receiving space from the opening of the cylindrical main body, in combination with the features of the invention, substantially as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783